Case 1:17-cv-00052-IMK-MJA Document 183 Filed 08/04/20 Page 1 of 4 PagelD #: 6066

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

AT CLARKSBURG
SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS, and
STATE TROOPER CHRIS BERRY,
Defendants.
DEFENDANTS STATE TROOPER MICHAEL KIEF, STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER CHRIS BERRY’S REVISED SUBMISSION IN
MOTION FOR ATTORNEYS’ FEES AND COSTS

Pursuant to the Court’s Order Directing Counsel for State Trooper Defendants to File
Attorneys’ Fees Itemization in Larger and Unredacted Format [ECF No. 182], Defendants State
Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State Trooper Chris Berry
(collectively, the “State Police Defendants”), submit the attached revised itemization, “Exhibit 1.”
Entries that counsel for the State Police Defendants have voluntarily reduced, and for which fees

are not sought, have been omitted. See Jeffries Aff. § 6 [ECF No. 176-1].

11385853
Case 1:17-cv-00052-IMK-MJA Document 183 Filed 08/04/20 Page 2 of 4 PagelD #: 6067

11385853

Dated this 4th day of August 2020.

Respectfully submitted,

s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000

mark. jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams@steptoe-johnson.com

Counsel for Defendants

State Trooper Michael Kief,

State Trooper Ronnie Gaskins, and
State Trooper Chris Berry
Case 1:17-cv-00052-IMK-MJA Document 183 Filed 08/04/20 Page 3 of 4 PagelD #: 6068

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

AT CLARKSBURG
SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M. GASKINS, and
STATE TROOPER CHRIS BERRY,
Defendants.
CERTIFICATE OF SERVICE
[hereby certify that on the 4th day of August 2020, I filed the foregoing “Defendant
State Trooper Michael Kief, State Trooper Ronnie Gaskins, and State Trooper Chris Berry’s
Revised Submission in Motion for Attorneys’ Fees and Costs” with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to the following:
Charles J. Crooks, Esq.
Crooks LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505
Counsel for Plaintiff
P. Todd Phillips, Esq.
LYONS PHILLIPS LEGAL GRouP PLLC
141 Walnut Street
Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

11385853
Case 1:17-cv-00052-IMK-MJA Document 183 Filed 08/04/20 Page 4 of 4 PagelD #: 6069

11385853

s/_Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000

mark. jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams@steptoe-johnson.com

Counsel for Defendants

State Trooper Michael Kief,

State Trooper Ronnie Gaskins, and
State Trooper Chris Berry
